FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2022

                                      No. 04-22-00812-CV

                  IN THE INTEREST OF S.E.J., S.D.J., AND J.J., Children

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00964
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        Appellant’s notice of appeal was filed on November 23, 2022. No court reporter was
copied in the certificate of service. The reporter’s record was due on December 5, 2022. See
TEX. R. APP. P. 35.1(b). None has been filed. Contra id. There is no indication from the record
that any court reporter has been asked to provide a record for this appeal. Contra id. R. 25.1(e).
Appellant has also not filed a docketing statement as required. Contra 32.1.
        We order Appellant to provide written proof to this court within ten days of the date of
this order that Appellant has requested a copy of the reporter’s record.
        If Appellant fails to respond within the time provided, or opts to proceed without a
reporter’s record, Appellant must file a brief with this court within twenty days of the date of
this order, and the court will only “consider and decide those issues or points [raised in
Appellant’s brief] that do not require a reporter’s record for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due not later
than ten days from the date Appellant files written proof showing compliance with this order.
See id. R. 35.3(c) (limiting an extension of time to file the record in an accelerated appeal to ten
days).


       It is so ORDERED on December 6, 2022.
                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT